TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00726-CV




Appellant, Free Sacred Trinity Church//Cross-Appellants, Bastrop Central Appraisal
District and Bastrop County Appraisal Review Board

v.

Appellees, Bastrop Central Appraisal District and Bastrop County Appraisal Review
Board//Cross-Appellant Free Sacred Trinity Church




FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH  JUDICIAL DISTRICT
NO. 23,343, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        The parties have informed the Court that they no longer wish to pursue their appeals. 
We dismiss the parties’ appeals on appellant’s unopposed motion.
 
 
                                                                                                                                                            
Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant’s Motion
Filed:   February 17, 2006